Mr. Justice Boggs delivered the opinion of the Court. The special causes of demurrer were not well taken. It does not appear upon the face of the letter the objectionable words do not relate to the plaintiff, and the imputations ascribed by the pleading to the words were consistent with their natural and commonly accepted meaning. When this is true the plaintiff may, by innuendo, define the defamatory meaning he seeks to put upon the words, and may aver they relate to him. Whether they do so relate or had such meaning and imputation is a question of fact to be determined from the proofs, hie well on Slander, 618 and 619. Counsel do not in their brief rely so much upon the special grounds of demurrer but chiefly insist there is no sufficient averment of publication of the letter. They insist it was indispensable to aver that the letter was mailed or sent to and received by Fonda, Snow & Doane, and they, or one of them, read or heard the letter read. We think not. It may have been otherwise published. I If any third person read or heard it read there would jbe publication of it, and this whether such third person / obtained knowledge of its contents by design or through / inadvertence. 13 Amer. & Eng. Ency. of Law, pp. 373 and (/374 and notes. The word “ published,” as used in the declaration, imports the communication of the defamatory writing to some third person or persons. Burton v. Burton, 3 Iowa, 316; Watts v. Greenlee, 2 Der. (N. C.) 115; Drave v. Agan, 1 Code (N. Y.) 134. The manner of communication need not be averred. See forms for declaration in libel. 2 Chitty Plead. 629, 630; 2 Starkie, 385; Yates’ Pleadings, 388. Judgment reversed and cause remanded, with directions to overrule the demurrer and require defendant to plead. Reversed and remanded.